UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 18 Cr. 457-3 (JGR)

MARITES MENOR, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

In preparing the written Judgment in this case, which has
not yet been entered, a gap in the sentencing transcript was
caught. At Page 11 of the transcript, after listening to the
parties, the Court announced that it “would impose a sentence of
time-served, to be followed by a sentence of three years
supervised release with the standard conditions of supervised
release in this district and those recommended by the probation
department.” Tr. at 11. The Court then listed other provisions
of the sentence, explained that it had explained the reasons for
the sentence, and listened to the parties for anything to be
added, but there was nothing to be added. The Court then
stated, “Pursuant to the Sentencing Reform Act of 1984, it is
the judgment of this Court that the defendant, Marites Menor, is
hereby committed to the custody of the Bureau of Prisons to be
imprisoned for a term of time-served. Within 72 hours the
defendant shall report in person to the probation office in this
District. While on supervised release, the defendant shall

comply with the standard conditions of supervised release in

 
this district.” Id. at 13. The Court then listed the conditions
of supervised release as well as other provisions of the
sentence. The Court did not repeat that the term of supervised
release was to be three years. The Court asked counsel for each
side whether they knew of “legal reason why this sentence should
not be imposed as so stated,” and counsel for each party said,
“No.” Id. at 15.

While the Court did not repeat that the term of supervised
release was to be three years, it appears that the three-year
term of supervised release was clear from the record. The Court
intends to sign a judgment that includes the three-year term of
supervised release, unless there is any objection or proposal
for any other relief. This Order will constitute a correction
to the transcript pursuant to Fed. R. Crim. P. 36, to the extent

that any correction is necessary. See United States v. Webber,

 

51 F. 3d 342, 347 n.13 (2d Cir. 1995).

The parties are directed to provide the Court with their
views by letter by July 14, 2021.
SO ORDERED.

Dated: New York, New York Ce, fo Ge
July 9, 2021 ; ;

if John G. Koeltl
United States District Judge

 

 

 
